Citation Nr: 1759209	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-03 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability, claimed as due to a lumbar spine disability.

3.  Entitlement to service connection for gastrointestinal disability, claimed as due to a lumbar spine disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as due to a lumbar spine disorder.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The service connection claims on appeal were reopened and remanded in a November 2015 Board decision.  In June 2016 and January 2017 Board decisions, the claims were again remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) most recently continued the previous denials in a July 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).





FINDINGS OF FACT

1.  The Veteran does not have a low back disability that had its onset during active service, or is otherwise causally related to active service or any incident therein.

2.  A neck disability is not caused or aggravated by a service-connected disability.

3.  A gastrointestinal disability is not caused or aggravated by a service-connected disability.

4.  An acquired psychiatric disorder is not caused or aggravated by a service-connected disability.

5.  The Veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  A low back was not incurred in active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  A neck disability is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C. §§ 1110, 5017 (2012); 38 C.F.R. §§ 3.303, 3.310(a) (2017).

3.  A gastrointestinal disability is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C. §§ 1110, 5017 (2012); 38 C.F.R. §§ 3.303, 3.310(a) (2017).

4.  An acquired psychiatric disorder is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C. §§ 1110, 5017 (2012); 38 C.F.R. §§ 3.303, 3.310(a) (2017).

5.  The criteria for a TDIU based upon service-connected disabilities are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran and his representative have raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the January 2017 Board Remand, the Veteran was afforded VA medical opinion in April 2017 as to the low back disability claim.  The report provided by the VA examiner reflects that he thoroughly reviewed the Veteran's past medical history and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the April 2017 VA medical opinion is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  

II. Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of observable symptoms that are in his or her personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Id. 

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2017); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Here, the Veteran contends that he developed a low back disability during his military service.  Specifically, he has asserted that he incurred a back disability when he fell while carrying a box of ammunition on active duty.  See, e.g., the Veteran's statement dated July 1991.  For the reasons set forth below, the Board concludes that service connection is not warranted.

With respect to his assertions of in-service injury, the Veteran's STRs document a complaint of back pain in July 1955.  Clinical evaluation of the Veteran's spine and musculoskeletal system at his October 1955 military discharge medical examination affirmatively indicated that both were normal at separation.

Post-service x-rays of the lumbar spine obtained in September 1972 showed narrowing of the L5-S1 intervertebral space and reactive marginal sclerosis.  Treatment records dated in January 1979 from Dr. J.S. indicated that the Veteran was treated for low back pain.  A VA examination, conducted in March 1979, noted that the Veteran suffered from a low back condition.  The Veteran's complaints of low back pain were again documented in August 1987 and January 1989.  An x-ray conducted in August 1989 confirmed a diagnosis of degenerative disc disease (DDD) at L5-S1 and degenerative joint disease (DJD) of the lumbar spine with muscle spasm.

A February 1990 letter from the Veteran's private physician also states that the Veteran was attended by the physician since 1963 and has diagnoses of disc disease and arthritis.  A February 1995 private medical certificate stated that the Veteran had been treated by his private physician from April 1963 to October 1989 and has diagnoses including disc disease.  In a September 1995 letter, Dr. J.F. noted the Veteran's report that he suffered a fall during his military service and a direct contusion to the lumbosacral region.  Dr. J.F. stated that the Veteran continues to have progressive worsening of low back symptoms.  Dr. J.F. confirmed diagnoses of severe lumbosacral strain, lumbosacral myositis and DDD at L5-S. 

In a February 2012 letter, Dr. N.O. stated that the Veteran "injure[d] his back and right leg while at service, causing him weight-bearing problems, bad posture, loss of correct alignment and loss of curvature of the cervical, thoracic, and lumbar lordosis, putting more stress in one side of vertebras than the other."  Dr. N.O. continued, "[a]s a consequence, his neck is also affected, please evaluate because it is at least as likely as not that his neck is service-connected secondary to his back problem."

The Veteran was afforded a VA medical opinion in January 2016, at which time the examiner determined that the diagnosed lumbosacral spine disability "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained, "[a]ctual lumbar symptoms of pain and limitations in range of motion are mainly due to patient's spondylolisthesis from L1 to L4, as well as due to facet joint disease.  There is no evidence of any of these conditions in VBMS.  These conditions were seen in 2015."  However, in the June 2016 decision, the Board indicated that the examiner's opinion did not address all of the relevant evidence of record and was based on inaccurate factual premises.  As such, the Board instructed that a new opinion be obtained.

Accordingly, another VA medical opinion was obtained in July 2016 in which the examiner again opined that the Veteran's diagnosed lumbosacral spine disability was less likely than not incurred in or caused by the claimed in-service injury.  The examiner explained that there was "[n]o evidence of any lumbar conditions were seen in VBMS (except for pain in lumbosacral area in 1955 which most likely was due to a lumbar strain which is a transient and acute condition)."  The examiner continued, "[a]ctual pain (due to discogenic disease and spondylosis, which was seen years after service in 1979 and 1989) is most likely due to aging process, but not due to any lumbar injuries during service.  There is no evidence of any of these conditions during active service."  However, in the January 2017 Remand, the Board indicated that it was unclear whether the July 2016 VA examiner reviewed all pertinent medical evidence.  As such, the matter was again remanded for an updated VA opinion.

Pursuant to the January 2017 Board Remand, a VA addendum opinion was obtained in April 2017.  The examiner concluded that the Veteran's diagnosed lumbosacral spine disability "was less likely than not (less than 50% probability incurred in or caused by the claimed in -service injury, event or illness."  The examiner detailed the pertinent evidence of record including the September 1972 x-rays of the lumbar spine, the February 1995 private medical certificate, and the February 1990 letter from the Veteran's private physician, all described above.  The examiner then determined that there was "[n]o evidence of documented multilevel discogenic disease, facet arthropathy and spondylotic changes of the lumbar spine found at STR during the Veteran's active duty service or one year after separation."  The examiner further stated that the Veteran's STRs have "evidence of the separation document dated October 1955 which was negative for a back condition at the moment of separation."  In addition, the examiner observed that "[t]he Veteran's lumbar condition correlates with late stage changes that occur with the normal aging process with superimposed medical conditions (monoclonal gammopathy, and osteopenia) which are not service related."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the findings of the April 2017 VA examiner were thoroughly explained and fully supported by the evidence of record.  To this end, the Board notes that the April 2017 examiner's nexus opinion was based on a thorough review of the record, including the lay statements and medical evidence submitted by the Veteran, and the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  His conclusion was also based on the character of the Veteran's current lumbosacral spine pathology which the examiner explained, based on his medical training, was consistent with age.  The Board therefore places significant weight on the findings of the April 2017 VA examiner.  See Nieves-Rodriguez, supra; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Accordingly, the Board finds that the competent medical evidence demonstrating the absence of nexus between the claimed disability and the Veteran's active duty service outweighs any medical evidence suggestive of a nexus.

The Board has carefully considered the contentions of the Veteran that the currently diagnosed lumbosacral spine disability was incurred during his military service.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Questions of competency notwithstanding, the Veteran's lay theory regarding the etiology of his low back disability are contradicted by the conclusion of the April 2017 VA examiner who specifically considered the Veteran's lay statements in rendering his negative opinion.  The Board finds the specific, reasoned opinion of the trained health care provider who conducted the April 2017 VA examination to be of greater probative weight than the more general lay assertions of the Veteran.

The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Crucially, however, the Veteran's contentions in support of service connection, including continuing post-service symptomatology of the currently diagnosed lumbosacral spine disability are contradicted by the findings of the April 2017 VA examiner who specifically considered the lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

Considering the overall evidence, including the post-service medical evidence, the April 2017 VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  In conclusion, the preponderance of the evidence is against the Veteran's claim that she suffers from a lumbosacral spine disability, which is related to his military service.  Thus, the benefit-of-the-doubt rule is not applicable to the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.

Moreover, with respect to the claimed gastrointestinal, acquired psychiatric disorder, and cervical spine disabilities, the Veteran has asserted entitlement to service connection for said disabilities as secondary to his lumbosacral spine disability.  There is no evidence to suggest, nor does the Veteran contend, that his claimed gastrointestinal, acquired psychiatric disorder, and cervical spine disabilities are directly due to his military service.  Rather, he specifically argues that he developed these disabilities due to his lumbosacral spine disability.  See Veteran's claim dated February 2012.  Critically, as explained above, service connection has not been established for a lumbosacral spine disability.  Accordingly, service connection for gastrointestinal disability, acquired psychiatric disorder, and a cervical spine disability is not warranted.  38 C.F.R. § 3.310.

III. Entitlement to a TDIU

As the Veteran has no service-connected disabilities, entitlement to a TDIU is precluded as a matter of law.  See 38 C.F.R. § 4.16(b) (inability to follow a substantially gainful occupation must be due to service-connected disabilities), Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a gastrointestinal disability is denied.
Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to a TDIU is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


